          Case 21-30923 Document 28 Filed in TXSB on 03/16/21 Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

In re:                                             §
                                                   §
GRIDDY ENERGY LLC                                  §           Chapter 11
                                                   §
         DEBTOR.                                   §           Case No. 21-30923 (MI)

         NOTICE OF APPEARANCE OF THE STATE OF TEXAS AND REQUEST
                         FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that the attorneys set forth below hereby appear as counsel for

the State of Texas, by and through the Office of the Attorney General of Texas, pursuant to Rule

9010 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”). The undersigned

requests that all notices given or required to be given in the above-captioned case (including, but

not limited to, all papers filed and served in all adversary proceedings in such case, and to creditors

and equity security holders who file with the Court) be mailed to and served on the following:

                                          Rachel R. Obaldo
                                    Assistant Attorney General
                              Office of the Attorney General of Texas
                                Bankruptcy & Collections Division
                                     P. O. Box 12548- MC 008
                                     Austin, Texas 78711-2548
                                      Phone: (512) 463-2173
                                        Fax: (512) 936-1409

         PLEASE TAKE FURTHER NOTICE that this request includes not only the notices and

papers referred to in the Bankruptcy Rules specified above, but also includes, without limitation,

all orders and notices of any application, motion, petition, pleading, request, complaint, or demand,

statement of affairs, operating reports, schedules of assets and liabilities, whether formal or

informal, whether written or oral, and whether transmitted or conveyed by mail, courier service,

hand delivery, telephone, facsimile transmission, or otherwise that (1) affects or seeks to affect in
         Case 21-30923 Document 28 Filed in TXSB on 03/16/21 Page 2 of 3




any way any rights or interest of any creditor or party in interest in this case, with respect to the

(a) debtor, (b) property of the debtor’s estate, or proceeds thereof, in which the debtor may claim

an interest, or (c) property or proceeds thereof in the possession, custody, or control of others that

the debtor may seek to use, or (2) requires or seeks to require any act, delivery of any property,

payment or other conduct by the undersigned.

Dated: March 16, 2021                          Respectfully submitted,

                                               KEN PAXTON
                                               Attorney General of Texas

                                               BRENT WEBSTER
                                               First Assistant Attorney General

                                               GRANT DORFMAN
                                               Deputy First Assistant Attorney General

                                               NANETTE DINUNZIO
                                               Associate Deputy Attorney General for Civil
                                               Litigation

                                               PAUL SINGER
                                               Senior Counsel for Public Protection

                                               RACHEL R. OBALDO
                                               Assistant Attorney General
                                               Chief, Bankruptcy & Collections Division


                                               /s/ Rachel R. Obaldo
                                               RACHEL R. OBALDO
                                               Texas State Bar No. 24041617
                                               S. Dist. Bar No. 675107
                                               Office of the Attorney General of Texas
                                               Bankruptcy & Collections Division
                                               P. O. Box 12548 MC008
                                               Austin, Texas 78711-2548
                                               Telephone: (512) 463-2173
                                               Facsimile: (512) 936-1409
                                               rachel.obaldo@oag.texas.gov

                                               ATTORNEYS FOR THE STATE OF TEXAS



                                                  2
        Case 21-30923 Document 28 Filed in TXSB on 03/16/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing has been served via the Court’s
Electronic Filing System on all parties requesting notice in this proceeding on March 16, 2021.

                                           /s/ Rachel R. Obaldo
                                           RACHEL R. OBALDO
                                           Assistant Attorney General




                                              3
